      Case 3:18-cv-01095-L Document 28 Filed 04/24/19              Page 1 of 4 PageID 80


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION



 CLIFTON SHAD JONES,

                        Plaintiff,
                                                       COURT FILE NO.: 3:18-cv-01095
 v.

 MRS BPO, LLC,

                        Defendant.


                 JOINT MOTION TO AMEND THE MEDIATION ORDER

        Pursuant to Fed. R. Civ. P. 16(b)(4) and Civil L. R. 40.1, Clifton Shad Jones and MRS

BPO, LLC jointly move the Court for an order amending the deadline set forth in the Mediation

Order dated October 15, 2018 [ECF No. 23].

I.      Facts

        The Court entered a Scheduling Order on October 15, 2018, setting May 3, 2019 as the

deadline for completing discovery and May 17, 2019 as the deadline for filing dispositive

motions. The Court also entered a Mediation Order on October 15, 2018, requiring the parties to

appear in person and complete mediation by May 3, 2019.

II.     Legal Standard

        Rule 16(b)(4) of the Federal Rules of Civil Procedure provides that “[a] schedule may be

modified only for good cause and with the judge's consent.” Local Rule 40.1 provides that “[a]

motion for continuance of a trial setting must be signed by the moving party as well as by the

party’s attorney of record.”
       Case 3:18-cv-01095-L Document 28 Filed 04/24/19                 Page 2 of 4 PageID 81


III.     Argument

         The parties have exchanged written discovery in this matter and expect to complete

discovery by the Scheduling Order’s May 3 deadline. The parties have also engaged in

exploration of whether this matter can be resolved on the parties’ own accord in advance of the

mediation, knowing that they will likely have more flexibility to resolve this matter before

incurring the costs and expending the time associated with physically appearing at mediation.

         In an effort to allow the parties additional time to exhaust settlement efforts prior to

hiring a mediator, the parties hereby submit that good cause exists for the Court to amend the

Mediation Order to allow 30 more days to complete mediation. Thus, the parties request that the

Mediation Order be amended to require that mediation be completed by June 3. Given that this

motion does not propose alteration to the discovery or dispositive motion deadline, the parties do

not request that the trial setting be revised.

IV.      Conclusion

         For the foregoing reasons, the parties respectfully request that the Court issue an order

extending the mediation deadlines by 30 days.

 Dated: April 24, 2019.                                MOSS & BARNETT

                                                       /s/ Bradley R. Armstrong
                                                       Bradley R. Armstrong (MN #393524)
                                                       Pro hac vice
                                                       Michael S. Poncin (MN #0296417)
                                                       150 South Fifth Street, Suite 1200
                                                       Minneapolis, MN 55402
                                                       Telephone: (612) 877-5359
                                                       Fax: (612) 877-5056
                                                       Bradley.Armstrong@lawmoss.com
                                                       Mike.poncin@lawmoss.com
                                                       Attorneys for Defendant




                                                   2
4669595v1
     Case 3:18-cv-01095-L Document 28 Filed 04/24/19     Page 3 of 4 PageID 82




 Dated: April 24, 2019.
                                           /s/ Nathan C. Volheim
                                           Nathan C. Volheim, Esq.
                                           Taxiarchis Hatzidimitriadis, Esq.
                                           Sulaiman Law Group, Ltd.
                                           2500 South Highland Ave., Suite 200
                                           Lombard, Illinois, 60148
                                           Attorneys for Defendant




                                       3
4669595v1
     Case 3:18-cv-01095-L Document 28 Filed 04/24/19                 Page 4 of 4 PageID 83


                                   CERTIFICATE OF SERVICE

            The undersigned hereby certifies that a true and correct copy of the foregoing document

was served by electronic notification, per Local Rule 5.1(d) and Fed.R.Civ.P. 5(b)(2)(E), to the

persons and entities registered with CM/ECF on this 24th day of April, 2019.

                                                       By: /s/ Bradley R. Armstrong
                                                           Bradley R. Armstrong




                                                   4
4669595v1
